Name: 2012/410/EU: Council Decision of 16Ã July 2012 establishing the position to be taken by the European Union within the General Council of the World Trade Organisation on the PhilippinesÃ¢ request for a WTO waiver to extend the special treatment for rice
 Type: Decision
 Subject Matter: Asia and Oceania;  plant product;  trade;  world organisations;  tariff policy
 Date Published: 2012-07-20

 20.7.2012 EN Official Journal of the European Union L 192/15 COUNCIL DECISION of 16 July 2012 establishing the position to be taken by the European Union within the General Council of the World Trade Organisation on the Philippines request for a WTO waiver to extend the special treatment for rice (2012/410/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Philippines was provided with special treatment for rice for a period of 10 years upon the entry into force of the Marrakesh Agreement establishing the World Trade Organisation (WTO Agreement) and in particular the Agreement on Agriculture (AoA). (2) In accordance with the AoA the Philippines was subsequently granted an extension of the special treatment for rice from 1 July 2005 to 30 June 2012 by modifying its Schedule LXXV. (3) Continuation of special treatment for rice after 30 June 2012 was contingent on the outcome of the Doha Development Agenda (DDA) negotiations, providing an alternative special mechanism. However, the DDA negotiations have not yet been concluded. (4) The Philippines notified the Committee on Agriculture of the WTO on 22 November 2011 of its intention to enter into negotiations with WTO Members that have substantial interest in the products concerned for the continuation of its special treatment for rice. (5) Article IX paragraphs 3 and 4 of the WTO Agreement sets out the procedures for the granting of waivers concerning Multilateral Trade Agreements. (6) On that basis on 20 March 2012, the Philippines requested a WTO waiver from its obligations under Article 4.2 and Section B of Annex 5 of the AoA in order to receive special treatment for rice from 1 July 2012 until 30 June 2017. (7) The Union is a net importer of rice. The granting of this waiver would thus be of minimal economic and trade importance to the Union. (8) It is appropriate, therefore, to establish the position to be taken by the Union within the WTO General Council in relation to this waiver request, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the General Council of the World Trade Organisation is to support the Philippines waiver request to extend its special treatment for rice from 1 July 2012 until 30 June 2017 in accordance with the terms of the waiver request. This position shall be expressed by the Commission. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 16 July 2012. For the Council The President S. ALETRARIS